Levine, J.
(dissenting). I respectfully dissent. There was substantial evidence to support respondent’s determination that petitioner’s back injury was not the result of an accident within the meaning of Retirement and Social Security Law § 363. In his application for accidental disability retirement benefits petitioner stated, "I lifted a voting machine [and] hurt my back 5/31/79. We had to replace a broken caster on [the] bottom of the machine.” Although the majority’s version is supported by petitioner’s testimony at one point of the hearing that his injury occurred when he "felt something pull” as he impulsively "grabbed” the voting machine as it was tipping over, other portions of petitioner’s testimony at least equally support respondent’s finding of no accidental injury. Thus, petitioner described his actions as follows: "Well, I grabbed the machine and I straightened it up and I pulled it up and I told him to put the block of wood under the machine, which he did.” Petitioner later explained that it was the act of lifting the machine that caused the injury to his back:
"Q. You were assisting Mr. Watkins to lift the machine?
"A. Yes.
"Q. When did you feel pain?
"A. When I pulled up the machine.
"Q. And what happened next?
"A. Well, he put the block of wood under the machine and I turned around and walked away and I started feeling the throbbing in my back.”
Under this version of the incident, it can readily be concluded that the toppling of the voting machine, while perhaps sudden and unexpected, was not the "precipitating cause of injury” (Matter of McCambridge v McGuire, 62 NY2d 563, 567) and that the falling machine was not itself " 'injurious in impact’ ” (Matter of Lichtenstein v Board of Trustees of Police Pension Fund, 57 NY2d 1010, 1012, quoting Johnson Corp. v Indemnity Ins. Co., 6 AD2d 97, 100, affd 7 NY2d 222). Rather, it was petitioner’s intentional act of lifting the machine so that another employee could put a block under it which was the cause of the injury. Thus, "[t]he injury did not emanate from an unforeseen, accidental event, but was precipitated by petitioner’s own physical exertion in voluntarily attempting a task routinely performed by other [employees]” (Matter of Caramante v Regan, 129 AD2d 850, 851-852, lv denied 69 NY2d 611).
For all the foregoing reasons, I would confirm respondent’s *1099determination and dismiss the petition. Adjudged that the determination is annulled, with costs, petition granted and matter remitted to respondent for further proceedings not inconsistent with this court’s decision.